DISMISS; and Opinion Filed August 10, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01305-CV

               JEFFREY NELSON AND TIMOTHY STECKER, Appellants
                                     V.
               CITY OF DALLAS AND CHIEF DAVID KUNKLE, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-07-14687

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Brown
       Appellants’ brief in this case is overdue. By order dated May 18, 2016, we granted

appellants’ motion requesting additional time to file their brief. We directed appellants to file

their brief by June 7, 2016. To date, appellants have not filed their brief, another extension

motion, or otherwise corresponded with the Court regarding the status of their brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

151305F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JEFFREY NELSON AND TIMOTHY                         On Appeal from the 44th Judicial District
STECKER, Appellants                                Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-07-14687.
No. 05-15-01305-CV        V.                       Opinion delivered by Justice Brown. Justices
                                                   Lang-Miers and Evans participating.
CITY OF DALLAS AND CHIEF DAVID
KUNKLE, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees CITY OF DALLAS AND CHIEF DAVID KUNKLE
recover their costs of this appeal from appellants JEFFREY NELSON AND TIMOTHY
STECKER.


Judgment entered this 10th day of August, 2016.




                                             –2–